DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim 1 is amended. Claim 11 is newly added. Claims 2 and 8-9 are cancelled. Claims 1, 3-7 and 10-11 are presently examined.
Claim Objections
Claims 2, 5-7 and 10-11 are objected to because of the following informalities: The word “claim” is capitalized despite not appearing at the beginning of a sentence. Appropriate correction is required.

Claim Interpretation
Regarding claim 1, the limitations “for producing substantially cylindrical articles of the tobacco processing industry; each article comprises a tubular body; a container element, which is arranged at a first end of the tubular body and has an end opening facing outwards, at least one side wall and a bottom wall opposite to said end opening; a substantially rigid element, partially housed inside the container element and having an end portion, which protrudes through said end opening to the outside of the container element; and a loose material, which is arranged inside the container element between the substantially rigid element and the bottom wall” (lines 1-8) and “at least one combined element comprising the substantially rigid element and the container element” (lines 9-11) are considered to be limitations regarding the article worked upon by the claimed machine. The courts have held that the inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims. See In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963). The inclusion of the article formed within the body of an apparatus claim does not, without more, make the claim patentable. See In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935) (see MPEP § 2115). Therefore, for the purposes of this Office action, the claim will be interpreted as if it required a machine capable of working upon an article having the claimed features.

Regarding claim 3, the limitation “said end opening arranged in the seat itself is laterally oriented” (lines 2-4) is considered to be a statement of the intended use of the claimed machine. The Courts have held that if the prior art structure is capable of performing the intended use, then it meets the claim. See In re Casey, 152 USPQ 235 (CCPA 1967); and In re Otto, 136 USPQ 458, 459 (CCPA 1963). Therefore, for the purposes of this Office action, the claim will be interpreted as if it required a conveyor capable of laterally orienting a container element.

Regarding claim 5, the limitation “actuating means designed to move the plate between a rest position, in which the plate itself is separate from the conveyor, and an operating position, in which the plate is coupled to the conveyor in such a way that the second groove faces the first groove, thus defining a tubular channel together, which is configured so as to allow the tubular body to slide within it” (lines 3-8) is considered to be directed to the intended use of the claimed machine. The Courts have held that if the prior art structure is capable of performing the intended use, then it meets the claim. See In re Casey, 152 USPQ 235 (CCPA 1967); and In re Otto, 136 USPQ 458, 459 (CCPA 1963). Therefore, for the purposes of this Office action, the limitation will be interpreted as if it required actuating means capable of moving the second groove to the claimed positions.

Regarding claim 10, the limitation “the conveyor is adapted to move with an intermittent motion so as to substantially simultaneously convey a group of combined elements to the insertion station” (lines 2-4) is considered to be a statement regarding the method of operating the claimed Ex Parte Masham, 2 USPQ2d 1647 (BPAI 1987). The Courts have held that apparatus claims must be structurally distinguishable from the prior art in terms of structure, not function. See Hewlett-Packard Co. V. Bausch and Lomb, Inc., 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (see MPEP §§ 2114 and 2173.05(g)). Therefore, for the purposes of this Office action, the limitation will be interpreted as if it required a structure capable of performing the claimed function.

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.


Regarding claim 1, the limitation “a blocking device comprising a blocking element” (line 18) uses the generic placeholders “device” and “element” coupled with the functional language “blocking” without sufficient structure, material, or acts to entirely perform the recited function, and is therefore being interpreted under 35 USC 112(f). A review of the specification indicates that the corresponding structure is an extending arm (figure 17, reference numeral 69).
The limitation “insertion assembly” (line 23) uses the generic placeholder “assembly” coupled with the functional language “insertion” without sufficient structure, material, or acts to entirely perform the recited function, and is therefore being interpreted under 35 USC 112(f). A review of the specification indicates that the corresponding structure is a plate having a groove that can be moved by an actuator between an open and closed position (page 19, bottom).
The limitation “pushing unit” (line 25) uses the generic placeholder “unit” coupled with the functional language “pushing” without sufficient structure, material, or acts to entirely perform the recited function, and is therefore interpreted under 35 USC 112(f). A review of the specification indicates that the corresponding structure is a pusher (page 14, middle).

Regarding claim 5, the limitation “actuating means” (line 3) uses the term “means” coupled with the functional language “actuating” without sufficient structure, material, or acts to entirely perform the claimed function, and is therefore being interpreted under 35 USC 112(f). A review of the specification 

Regarding claim 7, the limitation “actuating means” (line 5) uses the term “means” coupled with the functional language “actuating” without sufficient structure, material, or acts to entirely perform the claimed function, and is therefore being interpreted under 35 USC 112(f). A review of the specification indicates that the corresponding structure is electric motors or kinematic mechanisms connected to a central motion source (page 14, bottom).

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Buehler (EP 2885985).

Regarding claim 1, Buehler discloses an apparatus for producing a smoking article with an attached filter [0001] having a rotary conveyor drum (figure 6, reference numeral 401), which is considered to meet the claim limitation of a conveyor, that rotates about a rotary axis [0042], which is considered to meet the claim limitation of a given path. The drum has first and second ends in the forms in discs at each flat external face (figure 3). The drum receives tobacco rods circumscribed by wrappers in peripheral flutes [0042]. The point at which the drum receives the rods is considered to meet the claim limitation of an insertion station, and the flutes are considered to meet the claim limitation of a seat having an opening. The flute extends to both ends of the drum (figure 3) and therefore meets the limitation of the seat arranged at the first end. A filter is pushed into contact with the tobacco road using a piston-like movable member that expands and retracts ([0043], figure 6, reference numeral 403), which is considered to be the equivalent of an insertion assembly having a pushing unit as interpreted under 35 USC 112(f) above. An outer wall extends beyond an inner wall to define the tubular portion for accommodating the filter portion [0043]. The outer wall is therefore considered to meet the claim limitation of a blocking unit as interpreted under 35 USC 112(f) since it covers the filter portion while leaving a part of the combined element exposed.

Regarding claim 3, Buehler discloses that the conveyor drum rotates around its axis, which is transverse to the direction of the tobacco rod [0042], which is considered to meet the claim limitation.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Buehler (EP 2885985) in view of Rudszinat (US 3,685,633).

Regarding claim 4, Buehler discloses all the claim limitations as set forth above. Buehler does not explicitly disclose a first groove.
Rudszinat teaches an apparatus for manipulating cigarettes comprising a feeding device with a trough-shaped guide through which cigarettes move lengthwise that are received by a rotating drum shaped carrier (column 3, lines 15-28). The trough aligns with flutes on the drum at a transfer location to transfer cigarettes from the trough to the drum (column 4, lines 25-54). 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the rotary conveyor of Buehler with the feeding trough of Rudszinat. One would have been motivated to do so since Rudszinat teaches a feeding trough for rotary drums.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Buehler (EP 2885985) in view of Rudszinat (US 3,685,633) as applied to claim 4 above, and further in view of May (US 2,150,512) and Arthur (US 4,463,766).

Regarding claim 5, modified Buehler teaches all the claim limitations as set forth above. Rudszinat additionally teaches that a planar accelerating wheel (figure 1, reference numeral 4) having a lobe (figure 1, reference numeral 4a) that accelerates a cigarette is located above the trough (column 3, lines 14-28, figure 1, reference numeral 4). The accelerating wheel separates cigarette ends from each other by using a specific rotational speed (column 4, lines 25-54). Modified Buehler does not explicitly teach (a) the accelerating wheel having a groove and (b) actuating means designed to move the accelerating wheel between a rest position and an operating position.
Regarding (a), May teaches means for manufacturing a cigarette (page 1, left column, lines 1-4) having cooperating feed rollers with grooved surfaces that affect the discharge of a cigarette (page 2, right column, lines 4-31, figure 10, reference numeral 9). The groove of the upper wheel is considered to meet the claim limitation of a second groove that couples with the trough in a first position and is separate from the conveyor when rotated such that the lobe faces the trough.
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the accelerating wheel of modified Buehler with the grooved wheel of May. One would have been motivated to do so since May teaches a wheel that accelerates cigarettes. A rationale to support a conclusion that a claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 (2007) (see MPEP §§ 2143 and 2143.02).
Regarding (b), Arthur teaches a cigarette manufacturing machine having an accelerator wheel that is driving in a synchronized fashion with the drum by a common motor (column 4, lines 1-19).
.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Buehler (EP 2885985) in view of Rudszinat (US 3,685,633) as applied to claim 4 above, and further in view of May (US 2,150,512).

Regarding claim 6, modified Buehler teaches all the claim limitations as set forth above. Rudszinat additionally teaches that a planar accelerating wheel (figure 1, reference numeral 4) having a lobe (figure 1, reference numeral 4a) that accelerates a cigarette is located above the trough (column 3, lines 14-28, figure 1, reference numeral 4). The accelerating wheel separates cigarette ends from each other by using a specific rotational speed (column 4, lines 25-54). Modified Buehler does not explicitly teach the trough moving.
May teaches means for manufacturing a cigarette (page 1, left column, lines 1-4) having cooperating feed rollers with grooved surfaces that affect the discharge of a cigarette (page 2, right column, lines 4-31, figure 10, reference numeral 9). The groove of the upper wheel is considered to meet the claim limitation of a second groove that couples with the trough in a first position and is separate from the conveyor when rotated such that the lobe faces the trough.
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the trough of modified Buehler with the grooved moving wheel of May. One would have been motivated to do so since May teaches a wheel that accelerates cigarettes. A rationale to support a conclusion that a claim would have been obvious is that all the KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 (2007) (see MPEP §§ 2143 and 2143.02). A rationale to support a conclusion that a claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 (2007) (see MPEP §§ 2143 and 2143.02).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Buehler (EP 2885985) in view of Lauenstein (US 4,932,423).

Regarding claim 7, Buehler discloses all the claim limitations as set forth above. Buehler additionally discloses that the piston is double walled piston having a retractable sleeve that defines a tubular portion for accommodating the filter element [0043], which is considered to meet the claim limitation of a second blocking element, that is retracted independently of the vacuum device [0044]. Buehler does not explicitly disclose actuating means for the retractable sleeve.
Lauenstein teaches an apparatus for feeding tobacco comprising a movable sleeve (abstract) that is moved by a rack and pinion connected to a motor (column 2, lines 64-68).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the sleeve of Buehler with the motor of Lauenstein. One would have been motivated to do so since Lauenstein teaches a motor that moves a sleeve of a KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 (2007) (see MPEP §§ 2143 and 2143.02).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Buehler (EP 2885985) in view of Millins (US 5,220,992).

Regarding claim 10, Buehler discloses all the claim limitations as set forth above. Buehler additionally discloses that the drum receives and adds filter segments to multiple tobacco rods simultaneously ([0042], [0043], figure 7). Buehler does not explicitly disclose the drum rotating intermittently to bring the rods to a cutting station.
Millins teaches an apparatus for conveying rods of the cigarette industry (abstract) having an intermittently rotating drum that receives rods from a hopper (column 7, lines 25-32), carries them to a cutting station, and then releases them as a group so that they can be deposited into pockets (column 7, lines 42-62). 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the drum of Buehler with the intermittently rotating drum of Millins. One would have been motivated to do so since Millins teaches a drum that forms rods into groups.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,856,574 (hereafter referred to as Ghiotti) in view of Buehler (EP 2885985).

Regarding claim 1, Ghiotti claims a machine for producing substantially cylindrical articles of the tobacco processing industry, each article comprises a tubular body, a container element, which is arranged in the area of a first end of the tubular body and has an end opening facing outwards, at least one side wall and a bottom wall opposite to said end opening, a substantially rigid element, partially housed inside the container element and having an end portion, which protrudes through said end opening to the outside of the container element, and loose material, which is arranged inside the container element between the substantially rigid element and the bottom wall, the machine comprising a conveyor which is adapted to move at least one container element containing the loose material along a given path through an insertion station and comprises at least one seat designed to house the container element and provided with at least one inner lateral surface adapted to be in contact with said side wall, an insertion assembly, which is designed to insert the respective substantially rigid element into the container element, is arranged in the area of the insertion station and comprises a pushing unit to push the substantially rigid element downwards through said end opening, so as to partially insert it into the container element, and contrast means to exert a resistance on the bottom wall which is opposite to the push exerted by the pushing unit (column 13, lines 17-46). Ghotti does not explicitly claim the conveyor having a width and a blocking device and blocking element as interpreted under 35 USC 112(f).

It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the conveyor of Ghotti with the drum ends and blocking element of Buehler. One would have been motivated to do so since Buehler teaches a machine that allows synchronization of the movement of the machine.

Regarding claim 3, Buehler teaches that the conveyor drum rotates around its axis, which is transverse to the direction of the tobacco rod [0042], and that the tobacco rods are laterally arranged (figure 6).
Response to Arguments
Regarding the rejections under 35 USC 102(a)(1) and 35 USC 103, applicant’s arguments have been fully considered but they are not persuasive. Applicant argues that Buehlder discloses that the filter is moved into the wrapper, the opposite design of the claimed machine. However, the instant claims are directed to a machine for producing substantially cylindrical articles, and not the articles 

Regarding the double patenting rejections, applicant’s arguments have been fully considered but they are not persuasive. Applicant argues that Ghotti does not teach the claimed blocking element, however, this feature is taught by Ghotti in view of Buehler as set forth above.
 
Conclusion
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSSELL E SPARKS whose telephone number is (571)270-1426.  The examiner can normally be reached on Monday-Thursday 8:00 am-5 pm, every other Friday 8:00 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R.E.S./Examiner, Art Unit 1747

/ERIC YAARY/Examiner, Art Unit 1747